Citation Nr: 1811924	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, as secondary to service-connected right shoulder separation with degenerative joint disease (DJD). 

2.  Entitlement to service connection for tension headaches, as secondary to DDD of the cervical spine and service-connected right shoulder separation with DJD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim remaining on appeal.

The Veteran contends that his tension headaches and DDD of the cervical spine developed as a result of his service-connected right shoulder separation with DJD.  Specifically, he claims that he was told by his physical therapist that he has tension stemming from his right shoulder to his neck and that he has neck pain and headaches as a result.  See August 2013 statement in support of claim. 

In a December 2013 VA examination report, the examiner diagnosed the Veteran's tension headaches and DDD of the cervical spine.  The examiner opined that it is less likely than not that the Veteran's tension headaches and DDD of the cervical spine are secondary to his service-connected right shoulder separation with DJD.  The examiner reasoned that there are multiple causes for headaches and neck pain and that there was no evidence that the Veteran had either until recently.  In a December 2013 notice of disagreement (NOD), the Veteran stated that in February 2011, he was told by Dr. C.J. that he had tension in his neck as a result of his shoulder and that he was given shoulder exercises to alleviate his headaches and the tension in his neck.  Additionally, during the December 2013 VA examination, the Veteran stated that moving his right shoulder leads to more neck pain and that it is painful to rotate his neck and look back.  The examiner also noted that the Veteran's headaches are localized on the right side of his head.  Although the examiner reasoned that the Veteran did not have neck pain or headaches until recently, the examiner did not address if the Veteran's service-connected right shoulder separation with DJD contributes to his tension headaches and/or DDD of the cervical spine.  As such, the Board finds the December 2013 examination inadequate.  Barr v. Nicholson, 21 Vet. App. 31 (2007) (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one). 

Accordingly, the AOJ should obtain an opinion from an appropriate physician addressing the etiology of the Veteran's current tension headaches and DDD of the cervical spine and addressing secondary theory of entitlement based on full consideration of all pertinent evidence.  The AOJ should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim file to a VA physician.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the physician prior to completion of the addendum opinion, and the opinion must reflect that the claims folder was reviewed. 

The physician should address the following:

a)  Whether the Veteran's currently diagnosed DDD of the cervical spine is either (i) caused or (ii) aggravated by the service-connected right shoulder separation with DJD. 

b)  Whether the Veteran's currently diagnosed tension headaches are either (i) caused or (ii) aggravated by the service-connected right shoulder separation with DJD.
The physician must provide a complete rationale for any opinion set forth.  In addressing this matter, the physician should address the pertinent evidence in the private treatment records, VA treatment records, and examinations, as well as the lay evidence provided by the Veteran.  The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and his statements must be taken into account when formulating the requested opinions. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

